Francis, J.
I concur in so much of the opinion filed in this case as allows simple interest upon the unpaid installments of interest which accrued annually, up to the maturity of the principal sum, and straight interest after said maturity (without annual rests) at twelve per cent., the rate fixed in the contract, upon the aggregate sum made up of said accrued interest, and said interest thereon, and said principal sum, until paid.
I do not concur in the disposition of the question respecting the allowance of attorney’s fees, as that question was left for future argument, and was not discussed in the argument before this court, and is of so much importance to attorneys and litigants, in this territory, that it should not be passed upon or decided without a full argument upon it.